Name: Commission Regulation (EC) No 3549/93 of 21 December 1993 amending Regulation (EEC) No 2699/93 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic and fixing the quantities available for the period 1 January to 31 March 1994 for imports from the Czech and Slovak Republics
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  Europe;  animal product
 Date Published: nan

 No L 324/8 Official Journal of the European Communities 24. 12. 93 COMMISSION REGULATION (EC) No 3549/93 of 21 December 1993 amending Regulation (EEC) No 2699/93 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic and fixing the quantities available for the period 1 January to 31 March 1994 for imports from the Czech and Slovak Republics THE COMMISSION OF THE EUROPEAN COMMUNITIES, distribution between the two successor States of the Community concessions granted in the Interim Agree ­ ment ; Whereas the additional Protocols make provision for opening separate quotas for the Czech Republic and the Slovak Republic from 1 January 1994 ; whereas certain detailed rules of application must accordingly be laid down ; Whereas Commission Regulation (EEC) No 2699/93 of 30 September 1993 (8) lays down the detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community and Poland, Hungary and the former Czech and Slovak Federal Republic ; in view of the experience gained, some detailed rules for the applica ­ tion of this Regulation need to be amended ; to ensure the reliability of the traders, they should be limited to those who can provide evidence of a minimum level of activity since 1 January 1992 ; the validity of the licences must be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Poland of the other part ('), as amended by Regulation (EEC) No 2233/93 (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Hungary of the other part (J), as amended by Council Regulation (EEC) No 2234/93 (4), and in parti ­ cular Article 1 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Czech and Slovak Federal Republic of the other part (*), as amended by Regulation (EEC) No 2235/93 (6), and in particular Article 1 thereof, Whereas the Interim Agreement on trade and trade ­ related matters with the Czech and Slovak Federal Repu ­ blic has been provisionally applied since 1 March 1992 Q ; whereas the Community has concluded, on 20 December 1993, additional Protocols to the aforemen ­ tioned Agreement with the Czech Republic and the Slovak Republic following the dissolution of the Czech and Slovak Federal Republic on 1 January 1993 ; whereas these additional Protocols provide in particular for the Article 1 Regulation (EEC) No 2699/93 is hereby amended as follows : 1 . The first paragraph of Article 1 is replaced by the following : 'All imports into the Community under the arrange ­ ments provided for in Article 14 (2) and (4) of the Interim Agreements on products in groups 1 , 2, 4, 5, 6, 7, 8 , 9, 10, 11 , 12, 14, 15, 16, 17, 18 , 19, 21 , 22, 23, 24, 25, 26, 27, 28 , 30, 31 , 32, 33, 34, 35 and 36 referred to in Annex I to this Regulation shall be subject to the presentation of an import licence.' (') OJ No L 56, 29. 2. 1992, p. 3. (2) OJ No L 200, 10. 8 . 1993, p. 3 . 0 OJ No L 56, 29. 2. 1992, p. 6. (4) OJ No L 200, 10 . 8 . 1993, p. 4 . 0 OJ No L 56, 29. 2. 1992, p. 9 . 0 OJ No L 200, 10. 8 . 1993, p. 5 . O OJ No L 115, 30. 4. 1992, p. 2. (8) OJ No L 245, 1 . 10 . 1993, p. 88 . 24. 12. 93 Official Journal of the European Communities No L 324/9 2. Article 2 (1 ) is replaced by the following : '( 1 ) The quantities referred to in Article 1 shall be staggered for each period referred to in Annex I as follows :  for products in groups 1 , 12, 19 and 28 :  35 % in the period 1 July to 30 September,  35 % in the period 1 October to 31 December,  15 % in the period 1 January to 31 March,  1 5 % in the period 1 April to 30 June ;  for products in groups 2, 4, 5, 6, 7, 8 , 9, 10, 11 , 14, 15, 16, 17, 18 , 21 , 22, 23, 24, 25, 26, 27, 30, 31 , 32, 33, 34, 35 and 36 :  25 % in the period 1 July to 30 September,  25 % in the period 1 October to 31 December,  25 % in the period 1 January to 31 March, . 25 % in the period 1 April to 30 June.' Section 16 and their designation in Section 15 in every case. A licence application must relate to at least one tonne and to a maximum of 25 % of the quantity available for the group concerned and the period specified in ^Vrticle 2 , 4. In Article 4 (3) 'on the third working day' is replaced by 'on the fifth working day'. 5 . The first paragraph of Article 5 is replaced by the following : 'For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue.' 6. Article 6 is replaced by the following : 'Article 6 A security of ECU 20 per 100 kilograms shall be lodged along with import licence applications for all the products referred to in Article 1 .' 7 . In Articles 9, 10 ( 1 ) and 11 : 'groups 3, 13 and 20' is replaced by : 'groups 3, 13, 20 and 29'. 8 . In Section A II of Annex I, for group II the CN code '0408 91 10' is replaced by '0408 91 80'. 3. Points (a) and (b) of Article 3 are replaced by the following : '(a) applicants for import licences must be natural or legal persons who, at the time at which applica ­ tions are submitted, can prove to the satisfaction of the competent authorities in the Member States that they have imported or exported not less than 25 tonnes (product weight) in the case of products falling within the scope of Council Regulation (EEC) No 2777/75 (') and five tonnes (egg in shell equivalent) in the case of products falling within the scope of Council Regulations (EEC) No 2771 /75 (2) and (EEC) No 2773/75 (3) in 1992 and between 1 January and 30 November 1993 ; however, retail establishments and restaurants selling these products to final consumers shall not be eligible for this scheme ;' In Section B II of Annex I, for group 1 8 the CN code '0408 91 10' is replaced by '0408 91 80' and the CN code '0408 99 10' is replaced by '0408 99 80'. Section C of Annex I is replaced by Sections C and D of Annex I to this Regulation. Article 2 The available quantities to be taken into consideration in the case of applications for import licences lodged between 1 and 10 January 1994 for products originating in the Czech Republic or the Slovak Republic shall be those laid down in Annex II to this Regulation. '(b) the licence application may involve only one of the groups 1 , 2, 4, 5, 6, 7, 8 , 9, 10, 11 , 12, 14, 15, 16, 17, 18, 19, 21 , 22, 23, 24, 25, 26, 27, 28 , 30, 31 , 32, 33, 34, 35 and 36 referred to in Annex I to this Regulation. The application may involve several products falling within various CN codes and originating in one of the countries covered by this Regulation. All the CN codes must be entered in 0 OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 282, 1 . 11 . 1975, p. 49. 0 OJ No L 282, 1 . 11 . 1975, p. 104. Article 3 This Regulation shall enter into force on 1 January 1994. No L 324/ 10 Official Journal of the European Communities 24. 12. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993 . For the Commission Rene STEICHEN Member of the Commission 24. 12. 93 Official Journal ot the European Communities No L 324/11 ANNEX I C. Products originating in the Czech Republic I. Levy reduced by 50 % fin tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 19 0207 10 51 185 200 215 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 ex 0207 39 55(a) ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77(a) ex 0207 43 63 (a) 20 020710 71 1 060 1 140 1 220 0207 23 51 0207 10 79 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 . ex 0207 39 65 (b) ex 0207 43 3 1 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) (a) Ducks in pieces. (b) Geese in pieces . II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 21 430 1 540 1 6500207 10 11 0207 10 15 0207 21 10 0207 10 19 0207 21 90 830 890 95022 0207 39 21 0207 41 41 0207 39 23 0207 41 51 23 1 900 2 060 2 2100207 39 11 0207 41 10 No L 324/12 Official Journal of the European Communities 24. 12. 93 (in tonnes) Group rN . 1 July 1993 1 July 1994 1 July 1995 No to 30 June 1994 to 30 June 1995 to 30 June 1996 24 0207 22 10 220 230 250 0207 22 90 0207 39 31 0207 39 41 0207 42 10 0207 42 41 25 ex 0407 00 4 200 4 530 4 870 26 0408 11 80(c) 260 270 300 0408 19 81 0408 19 89 27 0408 91 80 1 700 1 840 1 970 0408 99 80 (d) (c) In liquid egg yolk equivalent (1 kg dried yolk = 2,12 kg liquid yolk). (d) In liquid whole egg equivalent (1 kg dried whole egg = 3,9 kg liquid whole egg). D. Products originating in the Slovak Republic I. Levy reduced by 50 % (tn tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 tn 30 Tiin# » 1 996 28 140 150 1600207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 ex 0207 39 55 (a) ex 0207 43 15(a) ex 0207 39 73(a) ex 0207 43 53 (a) ex 0207 39 77(a) ex 0207 43 63(a) 29 240 260 2800207 10 71 0207 23 51 0207 10 79 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67(b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) (a) Ducks in pieces. (b) Geese in pieces . 24. 12. 93 Official Journal of the European Communities No L 324/13 II. Levy reduced by 60 % (m tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 30 1 070 1 160 1 2500207 10 11 0207 10 15 0207 21 10 0207 10 19 0207 21 90 31 470 510 5500207 39 21 0207 41 41 0207 39 23 0207 41 51 32 0207 39 11 0207 41 10 600 640 690 33 380 420 4500207 22 10 0207 22 90 0207 39 31 0207 39 41 0207 42 10 0207 42 41 34 ex 0407 00 2100 2 270 2 430 35 120 130 1400408 1 1 80 (c) 0408 19 81 0408 19 89 36 0408 91 80 0408 99 80 (d) 850 910 980 (c) In liquid egg yolk equivalent (1 kg dried yolk  2,12 kg liquid yolk). (d) In liquid whole egg equivalent (1 kg dried whole egg = 3,9 kg liquid whole egg). No L 324/14 Official Journal of the European Communities 24. 12. 93 ANNEX II (Tonnes) Group The Czech RepublicNo 19 27,75 21 717,03 22 536,31 23 1 422,61 24 95,33 25 2 820,72 26 174,47 27 1 224,33 The Slovak Republic 28 21,00 30 536,52 31 303,69 32 449,24 33 164,67 34 1 410,36 35 80,53 36 612,17